Title: Thomas Jefferson to William P. Newby, 21 June 1815
From: Jefferson, Thomas
To: Newby, William P.


          Sir Monticello  June 21. 15.
          Your letter of April 22. was duly recieved, and I should have waited as you requested till August for your final answer, but on going to Bedford in May, I found my affairs there in so total a state of mismanagement as not only to have lost me the last year, but to threaten the loss of the present one. I was therefore obliged to employ a person to take place on the spot, and to put the plantations under his immediate superintendance, which of course will be continued. he therefore will employ the future overseers, and tho’ I am sure he would be glad to employ you under the character I should give him of you, yet as this change of superintendance might not be agreeable to you, I have thought it fair to give you timely notice of it. here also I have found it necessary to put my affairs under the direction of my grandson Jefferson Randolph, my activity being too much declined to take care of them myself. had I continued in the care of them myself I should have been glad to have employed you, and should still be glad to see you employed by those now having the charge of them. Accept the assurance of my esteem and respect.
          Th: Jefferson
        